THE COURT
Although they are three separate and independent suits, the three above-mentioned eases are identica in their facts with the facts of the case of Runkle v. Southern Pacific Milling Co., ante, p. 714, [195 Pac. 898]. The points urged for a reversal in these cases by appellant, Southern Pacific Milling Company, are the same as those which were presented in said case of Runkle v. Southern Pacific Milling Co., and, therefore, what we have said in the latter case sufficiently disposes of the points made. Upon the authority of that case the judgments in these three cases are affirmed.